Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 15 March 2022 has been entered.
The rejection of claims 1-6, 8, 9, 14, 15, 18, 19, 21, 31 and 33 under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 2013/0101698) and claims 7 and 30 under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 2013/0101698) as applied to claim 1, and further in view of Slocum (“Homemade Pizza Dough” – Country Living, https://www.countryliving.com/food-drinks/recipes/a3762/homemade-pizza-dough-recipe-clv0911/, August 2011, downloaded 28 August 2019) are withdrawn in light of Applicants’ amendment and remarks filed 15 March 2022.
Claims 1-11, 14, 15, 18, 19, 21, 30, 31 and 33 are allowed
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Coleman et al. (US 2013/0101698) discloses a shelf-stable food product comprising a baked dough component and savory filling and having a water activity of between 0.5 to 0.8 (i.e. topping – Abstract, [0007],[0015]).  Coleman et al. discloses that the baked and filled shelf-stable food products are individually wrapped in a package ([0047]).  Coleman et al. discloses the shelf-stable food product comprises a baked dough having a water activity of from about 0.7 to 0.9 and a filling component having a water activity of from about 0.4 to about 0.9 ([0014],[0027],[0028]).  Coleman et al. discloses a dough composition comprising water in an amount ranging from 10.0-50% by weight of the dough ([0026]/Table 1).  
Coleman et al. discloses that the difference between the water activities of the baked dough component and the filling component is less than about 0.1 (i.e. substantially equivalent water activity (Aw) – [0015]).  
Coleman et al. also disclose the dough composition comprises polyol (see for example, [0026]/Table 1).
Present claim 1 requires a dough without moistening agents wherein the moistening agents are simple sugars or polyols.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759